Citation Nr: 0105816	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center 
in Philadelphia, Pennsylvania  




THE ISSUES

1.  Entitlement to an effective date earlier than July 14, 
1995 for the grant of service connection for cervical strain 
and radiculopathy of the left upper extremity.  

2.  Disagreement with the initial noncompensable rating 
assigned for the service-connected headache condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to July 
1976 and from July 1986 to July 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 decision of a Hearing Officer who 
granted service connection for cervical strain, rated as 10 
percent disabling, and for radiculopathy, C5-C8 distribution, 
left upper extremity, rated as 20 percent disabling, 
effective on July 14, 1995.  

This appeal comes to the Board from a November 1999 rating 
decision that granted service connection and assigned a 
noncompensable rating for a headache disorder, effective on 
September 27, 1996.  

The veteran testified at hearings before a Hearing Officer at 
the RO in December 1996 and February 2000.  




FINDINGS OF FACT

1.  The veteran submitted her original formal claim of 
service connection for a disability described as a "sciatic 
nerve" condition affecting her left arm and hand on July 14, 
1995.  

2.  The August 1997 Hearing Officer's Decision granted 
service connection for cervical strain, rated at 10 percent, 
effective on July 14, 1995 and for radiculopathy, C5-C8 
distribution, left upper extremity, rated at 20 percent 
effective on July 14, 1995.  



CONCLUSION OF LAW

An effective date for the grant of service connection for 
cervical strain and radiculopathy of the left upper extremity 
earlier than July 14, 1995, is not assignable. 38 U.S.C.A. §§ 
5107, 5110, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there also has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has considered this new legislation with regard to 
the veteran's earlier effective date claim.  There is nothing 
in the record to show that there is any additional evidence 
pertaining to this claim.  Thus. the Board finds that no 
further assistance in developing the facts pertinent to her 
claim is required.  

In August 1990, the veteran submitted a claim for service 
connection for a lower back injury.  

On VA examination in September 1990, the veteran reported 
that she was in constant pain from her lower back, that 
radiated down the left leg to the foot.  The diagnosis 
included that of lumbosacral strain with pain radiating into 
left leg.  

On VA neurological examination in September 1990, the veteran 
complained of low back pain which radiated down the left 
foot.  The diagnosis was that of radiculopathy of L5-S1 on 
the left due to discogenic disease.  

In a November 1990 rating action, the RO granted service 
connection for disc disease, L4-S1 with radiculitis, left and 
assigned a rating of 10 percent, effective on July 23, 1990.  

In a May 1991 decision, the Board assigned an increased 
rating of 20 percent for the service-connected low back 
disability.  In a June 1991 rating action, the 20 percent 
rating was made effective on July 23, 1990.  

On VA examination in January 1993, the veteran reported pain 
on the whole left side of the body.  She indicated that she 
was having trouble with the left arm and hand.  The 
assessment included that of discogenic disease L4-5 with pain 
radiating to the left leg.  

A February 1993 VA neurology examination report shows that 
the veteran reported low back pain with additional complaints 
to include left arm tingling, numbness and pain since 1991.  
The assessment included that of chronic low back pain, normal 
neurological examination.

In July 1995, the veteran submitted a claim for secondary 
service connection for a "sciatic nerve condition" that was 
affecting her left arm and the middle finger of her left 
hand.  

VA outpatient records dated in 1994 to 1995 show that, in 
August 1995, the veteran was seen for complaints of neck pain 
radiating down the arm to the finger.  A September 1995 
medical record noted diagnoses of cervical spondylosis, 
radicular pain syndrome and lumbar bulge disc.  

On VA examination in December 1995, the veteran reported pain 
in the neck radiating down the outer part of the arm and into 
the posterior part of the forearm into the third digit.  She 
complained of difficulty with movement of the third digit.  
The examiner concluded that the veteran had a C7-C8 
radiculopathy with predominantly sensory deficits.  It was 
indicated that additional testing would be performed and a 
final conclusion made thereafter.  

In a March 1996 addendum, the VA examiner concluded that EMG 
and nerve conduction testing confirmed the diagnosis of C7-C8 
radiculopathy.  

At a December 1996 hearing at the RO, the veteran testified 
that she was seeking service connection for disability 
involving the cervical spine and upper back area that also 
included the left arm.  

In an August 1997 Hearing Officer's Decision, service 
connection was granted for cervical strain, rated at 10 
percent, and for radiculopathy, C5-C8 distribution, left 
upper extremity, rated at 20 percent effective on July 14, 
1995.  

At a February 2000 hearing before a Hearing Officer at the 
RO, the veteran testified that she had filed the claim of 
service connection for a cervical spine disability in July 
1995.  She indicated that she had reported having neck pain 
and the inability to turn her head at the time of VA 
examination in 1990.  She believed that the neck disability 
was part of the lower back disability.  She testified that, 
prior to 1995, she had not communicated to VA that she 
intended to seek benefits for the neck condition.  

The effective date for disability compensation based on 
direct service connection in a claim filed more than a year 
after separation shall be the later of the date of claim or 
the date entitlement arose.  38 U.S.C.A. § 5110(a) and 38 
C.F.R. §§ 3.400, 3.400(b).  

A careful review of the claims file shows that the veteran 
did not submit a claim for the cervical spine disabilities 
until July 1995.  Although she testified that she had thought 
her claim in 1990 had included cervical spine manifestations, 
there was no mention of such a disability at that time.  

In fact, there is no evidence in the record showing that that 
veteran made a claim regarding the cervical spine 
disabilities prior to July 1995.  While it is shown that she 
reported having left manifestations when examined in February 
1993, related disability was diagnosed at that time.  The 
regulations provide that the effective date is "the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later."  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).  As the veteran's claim for service 
connection for cervical spine disabilities was first received 
on July 14, 1995, an earlier effective date for the grant of 
service connection is not assignable in this case.  



ORDER

The claim for an effective date earlier than July 14, 1995, 
for the grant of service connection for service connection 
for cervical strain and radiculopathy of the left upper 
extremity is denied.  



REMAND

Service connection is in effect for a headache condition, 
secondary to the service-connected cervical strain, rated as 
noncompensable under Diagnostic Code 8100.  

On VA neurological examination in February, the veteran 
reported that headaches were predominantly left-sided and 
started in the neck region radiating to the top of her head.  
She indicated that headaches occurred on a daily basis and 
were an 8 on a scale of 10.  She reported that she took 
Tylenol for the headaches.  An examination demonstrated 
tenderness with spasms in the paraspinal muscles of the 
cervical spine.  The spasms were predominantly on the left 
paraspinal muscles and were moderate at the time of 
examination.  The diagnoses included that of headaches, 
cervicogenic or arising from pathology in the neck, caused 
headaches, frequency as described above.  

In December 1999, the veteran asserted that she experienced 
headaches that came from the base of her neck and left 
shoulder.  She indicated that she felt drained from the 
constant headaches.  She indicated that she took at least 12 
acetaminophen tables a day and that the medication did not 
fully relieve her headaches.  She indicated that she had 
full-blown headaches that lasted almost the entire day were 
exhausting and overwhelming to her and that she considered to 
be prostrating.  

Under Diagnostic Code 8100, the Rating Schedule permits the 
assignment of a 10 percent rating where characteristic 
prostrating attacks occur, on average one in 2 months over 
the last several months.  A 30 percent rating is warranted 
where characteristic prostrating attacks occur, on average, 
once a month.  The maximum rating of 50 percent may be 
assigned when the evidence shows that the veteran suffers 
from very frequent attacks which are completely prostrating 
and prolonged, and which are productive of severe economic 
adaptability.  

The Board finds that the most recent VA neurological 
examination was not adequate for evaluation purposes, because 
it did not include sufficient detail for rating the 
disability at issue; further examination should be conducted 
on remand. 38 C.F.R. § 4.2 (2000).  As such, another 
examination is need is necessary in order to better assess 
the frequency and severity of the veteran's headaches.  

The RO should also obtain any recent treatment records, 
including any additional private neurological examination 
reports.  

As noted hereinabove,  on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1. The RO should take appropriate steps 
to contact the veteran in order to have 
her identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for her service-connected 
headache condition since April 2000.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should also obtain all VA 
treatment records not previously secured 
and associate those records with the 
claims file.  

2.  The RO should also schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected headache condition.  All 
indicated tests must be conducted. The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should be 
requested to provide an opinion as to 
whether the veteran experiences 
characteristic prostrating attacks which 
occur, on average one in 2 months over 
the last several months or characteristic 
prostrating attacks which occur, on 
average, once a month or whether the 
veteran suffers from very frequent 
attacks which are completely prostrating 
and prolonged, and which are productive 
of severe economic adaptability.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After completion of development 
requested hereinabove, the RO should 
review the veteran's claim.  In so doing, 
the RO consider the ruling of the Court 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO also must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



